10 So.3d 201 (2009)
INFOLINK GROUP, INC., a Delaware corporation, and Infolink Information Services, Inc., a Florida corporation, Appellants,
v.
James Christopher KURZWEG, Appellee.
No. 3D08-3024.
District Court of Appeal of Florida, Third District.
April 15, 2009.
Rehearing Denied May 19, 2009.
Broad and Cassel and Thomas J. Rebull, Miami; Alvarez, Almazan & Barbara and Hugo V. Alvarez, for appellants.
John Arrastia, Jr., for appellee.
Before WELLS, SHEPHERD, and SUAREZ, JJ.
SUAREZ, J.
Infolink Group, Inc. and Infolink Information Services, Inc. ("Infolink") appeal a non-final order confirming an arbitration award. We grant the appellee's motion to dismiss because we lack jurisdiction to hear the non-final order.
Appellee, James Christopher Kurzweg, filed a motion in the Circuit Court to confirm an American Arbitration Association award. The trial court entered the order, which is the subject of this appeal, confirming the award but has not entered a final judgment. This Court lacks jurisdiction to hear this appeal as an order confirming an arbitration award is a non-appealable non-final order. See Parvin v. Valhalla Props., 949 So.2d 1167 (Fla. 2d DCA 2007) (holding that an order confirming or denying confirmation of an arbitration award is a non-appealable non-final order); See also Friendly Homes of the South, Inc. v. Fontice, 932 So.2d 634 (Fla. 2d DCA 2006); Loewenstein, Inc. v. Draheim, 898 So.2d 1129, 1130 (Fla. 4th DCA 2005) (holding that Section 682.20(1)(c), Florida Statutes (2007), which purports to authorize an appeal to the District Court of Appeal of an order confirming or denying confirmation of an arbitration award, contravenes Article V, Section 4(b)(1) of the Florida Constitution which "permits district courts of appeal to review non-final orders only to `the extent provided by rules adopted by the supreme court.'") The Florida Rules of Appellate Procedure do not provide for an appeal of a non-final order confirming or vacating an arbitration award.
Therefore, we dismiss this appeal for lack of jurisdiction.